  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RICHARD W. RATHKE,                       )
                                         )
        Plaintiff,                       )
                                         )          CIVIL ACTION NO.
        v.                               )           2:18cv923-MHT
                                         )                (WO)
TERESA DYER, Nurse,                      )
et al.,                                  )
                                         )
        Defendants.                      )

                                      OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in a county jail, filed this lawsuit complaining that,

after being prescribed a daily medication for a serious

illness, the jail staff repeatedly failed to give him

the     prescribed            medication      for    days       at   a    time,

explaining that they could not find it, and that he

experienced         a    period    of   around      90   days    without   his

medication.             Defendants      filed   a   special      report    that

shows        that   they       provided       plaintiff      with    doctor’s

appointments            and    that     the     doctor      prescribed     him
medication,      but     offers      no      proof     that     the   jailers

actually provided him the prescribed medication, and

fails     to     respond        to     the      plaintiff’s       claim       of

inconsistent provision of medication.                      However, those

issues are of no moment, because plaintiff failed to

respond    to    the     special     report      and    appears       to   have

abandoned this case.

    This       lawsuit     is    now      before     the      court   on     the

recommendation of the United States Magistrate Judge

that plaintiff’s case be dismissed without prejudice

for abandonment and failure to prosecute this action.

There are no objections to the recommendation.                             After

an independent and de novo review of the record, the

court      concludes        that          the      magistrate         judge’s

recommendation should be adopted.*



    * The court pauses to note that it disagrees with
the    recommendation’s    characterization    of    the
plaintiff’s      allegations     as      “self-serving.”
Recommendation (doc. no. 17) at 1.       In the court’s
view, the pro se plaintiff here, who based on his
writing appears poorly educated, simply stated his
claim as best as he could.       But beyond that, most
                            2
    An appropriate judgment will be entered.

    DONE, this the 2nd day of July, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




litigants’ claims are self-serving, at least to some
extent. See United States v. Stein, 881 F.3d 853, 857
(11th Cir. 2018) (en banc) (“Indeed, as the Seventh
Circuit   observed,    ‘most  affidavits   submitted   [in
response    to    a   summary    judgment    motion]   are
self-serving.’”).    And, even if the plaintiff’s claims
were self-serving, the self-serving nature of a
statement is relevant only at trial, not on summary
judgment or a motion to dismiss.      See Stein, 881 F.3d
at 857-58; id. at 858 (“Properly understood, Gibson [v.
United States, 360 F.2d 457 (5th Cir. 1966),] stands
only   for    the   unremarkable    proposition   that   a
fact-finder can choose to disregard a litigant's
self-serving (and unsupported) trial testimony, and
that its decision to do so generally will not
constitute clear error. That proposition has no place
at summary judgment, where ‘the [court’s] function is
not ... to weigh the evidence.’”).

                            3
